On Rehearing.

Per Curiam.
*6757. practice in sumittitur. ' *674The opinion of this court filed on the 6th day of February, 1882, being founded upon the refusal *675of the circuit court to give the fourteenth instruction asked by the defendant, which relates to the second count; and the plaintiff having offered, pending his motion for a rehearing to remit the damages recovered on that count, we think it in the interest of justice that he Bhould be permitted to do so. Interest reipublicae- ut sit finis litium. The motion for a rehearing will, therefore, be sustained, and a remittitur entered for the damages recovered on the second count, and the judgment will then be affirmed. We have added a few words to the original opinion in order to make it more explicit.